Electronically Filed
                                                         Supreme Court
                                                         SCPW-16-0000028
                                                         06-APR-2016
                                                         08:01 AM



                           SCPW-16-0000028

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                CHRISTOPHER LEE SLAVICK, Petitioner,

                                 vs.

          GARY KAPLAN, FRANCIS SEQUEIRA, and MONICA CHUN
        at the HALAWA CORRECTIONAL FACILITY, Respondents.


                         ORIGINAL PROCEEDING

             ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            Upon consideration of petitioner Christopher Lee

Slavick’s motion for writ of mandamus, filed on January 15, 2016,

which we review as a petition for writ of mandamus, and the

record, it appears that petitioner fails to demonstrate that he

has a clear and indisputable right to copies of the requested

documents without payment or that he has sought relief through

any applicable administrative process.     Petitioner, therefore,

has not demonstrated that he is entitled to the requested writ of

mandamus.    See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,

338 (1999) (a writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and
indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action); Barnett v. Broderick, 84 Hawai#i 109, 111, 929 P.2d
1359, 1361 (1996) (mandamus relief is available to compel an

official to perform a duty allegedly owed to an individual only

if the individual’s claim is clear and certain, the official’s

duty is ministerial and so plainly prescribed as to be free from

doubt, and no other remedy is available).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED: Honolulu, Hawai#i, April 6, 2016.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2